ORDER
Having examined and considered all matters presented in this disciplinary proceeding, including the Complaint presented by the Professional Responsibility Commission with recommended discipline, Answer of Respondent, and Proposed Stipulations of Fact and Conclusions of Law with Agreed Recommendation for Discipline, THE COURT FINDS:
1. Respondent is a member of the Oklahoma Bar Association.
2. While suspended from the practice of law for failure to comply with Mandatory Continuing Legal Education requirements, the respondent engaged in the practice of law in violation of Rule 5.5 of the Oklahoma Rules of Professional Conduct.
3. IT IS THEREFORE ORDERED BY THE COURT that respondent be and is hereby publicly reprimanded. It is further ordered that respondent pay all costs of these proceedings in the amount of $462.94.
HODGES, C.J., LAVENDER, V.C.J., SIMMS, HARGRAVE, OPALA and WATT, JJ., concur.
ALMA WILSON and KAUGER, JJ., dissent.